In an action pursuant to RPAPL article 15 to determine claims to real property by adverse possession, the defendant Geoffrey Dodge, sued herein as Jeffrey Dodge, appeals from a judgment of the Supreme Court, Westchester County (DiBlasi, J.), dated September 4, 2002, which, after a nonjury trial, granted the plaintiffs “sole right, title, interest and ownership” of the subject property.
Ordered that the judgment is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the appellant’s motion for leave to amend his answer, made on the eve of trial (see Danne v Otis El. Corp., 276 AD2d 581, 582 [2000]; DeNicola v Mary Immaculate Hosp., 272 AD2d 505, 506 [2000]; Smith v Plaza Transp. Ambulance Serv., 243 AD2d 555 [1997]; Volpe v Good Samaritan Hosp., 213 AD2d 398 [1995]; Fulford v Baker Perkins, Inc., 100 AD2d 861 [1984]).
The appellant’s remaining contentions either are unpreserved for appellate review or without merit. Prudenti, P.J., Ritter, Feuerstein and Crane, JJ., concur.